Citation Nr: 0125883	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  01-07 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus with tarsal tunnel syndrome.

2.  Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran served on active duty from January 1999 to 
January 2001.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the issues on appeal.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The veteran had a pre-existing service bilateral foot 
disability.  

3.  During the veteran's military service, the veteran 
received repeated treatment for bilateral pes planus and foot 
pain.  The veteran also complained of and was seen for acute 
lower back pain.  

4.  The veteran's lower back was examined and the examiner 
stated that the veteran did not have a current lower back 
disability, disease, or condition.

5.  The veteran now suffers from bilateral pes planus with 
tarsal tunnel syndrome.  However, medical evidence has not 
been presented showing that the veteran's pre-existing foot 
disability was aggravated by his military service, thus 
producing his current disability.



CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A); 38 C.F.R. § 3.103 (2001).

2.  Service connection for bilateral pes planus with tarsal 
tunnel syndrome is not warranted.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2000); 38 C.F.R. § 3.303 (2001).

3.  Service connection for a lower back disability, to 
include lumbosacral strain, is not warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2000); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran entered onto active duty in the US Air Force in 
January 1999.  Two months prior to his enlistment, in 
November 1998, he underwent an enlistment physical at the 
local MEPS.  During that physical, the veteran was diagnosed 
as having asymptomatic severe pes planus of both feet.  A 
disability, disease, or condition of the back was not noted 
or reported.

In November 2000, the US Air Force conducted a Physical 
Evaluation Board in order to determine the veteran's fitness 
for duty.  Listed below are remarks taken from the findings 
from that Board:

	. . . Member testified he cannot 
perform all duties required in this job 
due to limitations in bending, lifting, 
and so forth . . . due to foot pain. . . 
. The member was noted to have severe pes 
planus on his entry physical but was 
asymptomatic at that time.  The Board 
opines that the member's problems 
represent a natural progression of a pre-
existing condition and cannot assign any 
permanent service aggravation. . . .

The Board did not find that the veteran had a lower back 
condition.  

Shortly after the veteran's discharge from service, he 
applied for VA compensation benefits.  As a result of that 
request for benefits, a VA general medical examination was 
accomplished in April 2001.  The veteran told the examiner 
that he injured his back while "washing steps" in the US 
Air Force.  He said that he still suffered from pain in his 
back.  When examined, the examiner noted the following:

	. . . Curvature of the lumbar spine 
is normal.  There is no functional 
limitation of range of motion of the back 
due to pain.  Forward flexion is to 95 
degrees.  Backward extension is to 35 
degrees.  Lateral flexion is to 40 
degrees bilaterally and rotation is to 35 
degrees bilaterally.  Knee and ankle 
jerks are intact.  The gait is normal.

Even though the examiner wrote that the veteran had a history 
of back pain, the veteran's back was classified as 
"normal". 

A podiatry examination was also accomplished in April 2001.  
The examiner reported that the veteran:

	. . . has had rigid flat feet from 
the day he was born.  His bunions are a 
normal structural accompanying status for 
this type of foot.  From reviewing his 
record, he sustained no traumatic 
injuries to his feet while in service.  
The aching and soreness is something that 
a man or woman with this type of foot 
structure will frequently have.  The 
bunions also accompany this type of foot 
structure.  The duties that he was asked 
to perform, the foot gear that he wore, 
did not precipitate nor change his foot 
structure.  Tarsal tunnel is also 
secondary complication to this type of 
foot structure.  The Board will have to 
determine what role his marching played 
in Mr. H.'s symptoms.  I would add that 
his complaints of numbness on the dorsum 
of the foot cannot be related to tarsal 
tunnel.  Tarsal tunnel only affects the 
plantar of the foot and not the dorsum.  
In this vein, his symptoms are not 
consistent with the evaluation and 
history.  I suspect that he will have 
some type of discomfort with his feet for 
the rest of his life and would have with 
or without military service.  Military 
service may have precipitated some of his 
discomfort.

The results were forwarded to the RO which, in turn, 
concluded that service connection was not warranted for 
either a bilateral foot disability or a lower back condition.  
The veteran was notified of this decision and he has appealed 
to the Board for review.

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance of Act of 2000 became effective.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001) (VCAA); 66 Fed. Reg. 45602-45632 (August 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)).  The provisions of these 
regulations apply to any claim for benefits received by the 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date, with the exception of that the amendments to 38 C.F.R. 
§ 3.156 relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA assistance 
in the case of claims to reopen previously denied final 
claims, which apply to any claim to reopen a finally decided 
claim received on or after August 29, 2001.  See 66 Fed. Reg. 
45620 (August 29, 2001); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

Because of the change in the law brought about by the VCAA, 
compliance with the notice and duty to assist provisions 
contained in the new law is now required.  The Board has 
considered this new legislation with regard to the 
appellant's claim.  However, a review of the claims folder 
indicates that a remand of the case to the RO solely for 
consideration of the new law is not necessary.  The veteran 
has been consistently notified of all actions taken by the VA 
in support of his claim.  The veteran has been provided 
notice of the requisite material laws and regulations that 
apply to his claim.  Moreover, he has had the opportunity to 
provide testimony before the VA and he, and his service 
representatives, have proffered documents in support his 
claim.  Furthermore, the veteran's medical records have been 
obtained and he has been provided a detailed medical 
examination of his back and feet.  The veteran is not 
prejudiced by the Board's decision not to remand the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2000); 38 C.F.R. § 3.303(a) (2001).  
Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) (2001) by evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease.  See Brewer v. 
West, 11 Vet. App. 228, 231 (1998).  In this instance, 
presumptive service connection is not for consideration.  Cf. 
38 C.F.R. § 3.309 (2001).

The veteran has asserted that he currently has a lower back 
disability and that it is related to the pain and discomfort 
he suffered therefrom while in service.  Because of the 
problems he experienced with his feet in the Air Force, he 
has asserted that his pre-existing bilateral pes planus 
condition was made more disabling which developed into his 
present feet disability.  

However, despite his assertions, medical evidence 
corroborating his claim concerning his foot disability has 
not been presented.  The service medical records do show that 
the veteran had a pre-existing condition and that he was 
eventually discharged from the service because of this 
disability.  Moreover, both service and post-service medical 
records do not demonstrate that his current condition is 
anything beyond the mere progression of his pre-existing 
condition. A VA physician has stated that that the veteran's 
duties, etc., in service did not precipitate or change the 
structure of his feet and that aching and soreness are 
frequently symptoms of that foot structure. While he also 
opined that "Military service may have precipitated some of 
his discomfort", since he couched his statement with the 
speculative term "may", such an opinion constitutes "non-
evidence" with no positive or negative weight, or at best, 
little positive weight due to its lack of rationale or 
explanation.  An examiner's opinion must be supported by 
clinical evidence and not merely general conclusions based on 
a history furnished by the appellant.  Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  Consequently, the doctor's supposition 
is no better than the facts alleged by the claimant, and may 
be accorded little weight with regard to the etiology of the 
veteran's current disability.  See also LeShore v. Brown, 8 
Vet. App. 406 (1995); also Swann v. Brown, 5 Vet. App. 229 
(1993).  Moreover, the service Physical Evaluation Board, 
which included a medical doctor, concluded that the veteran's 
foot problems to be the natural progression of his pre-
existing foot disability.

Although degenerative changes and tarsal tunnel syndrome were 
reported in service, the post service VA examination did not 
diagnose either disorder.  In the absence of an extant, 
clinically ascertainable disorder, serice connection must be 
denied.

Notwithstanding the statements made by the veteran, which 
were undoubtedly made in good faith, he is not a doctor or 
medically trained, and he is not competent to etiologically 
link his current condition with his military service and the 
treatment he received therein.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Turning to the veteran's claim for VA benefits for a lower 
back disability, the evidence does not show that the veteran 
now suffers from a lower back disability.  That is, the 
current medical evidence fails to show a diagnosis of a 
ratable back condition.  The veteran is not a doctor or 
medically trained, and he is not competent to diagnose a back 
disability.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In order to be 
granted service connection for a disability, there must be a 
present condition; such a condition does not exist in this 
case.

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  For the reasons and bases provided above, 
the evidence in this case preponderates against the claim for 
service connection for a bilateral foot condition and a lower 
back disability.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.102 
(2001).  The veteran's claim is thus denied.


ORDER

1.  Entitlement to service connection for bilateral pes 
planus with tarsal tunnel syndrome is denied.

2.  Entitlement to service connection for lumbosacral strain 
is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

